Taliaferro, J.
This suit is brought against Martin Tally as the accepter and James W. Duucan as the indorser of a bill drawn by A. Flournoy, Jr., to his own order upon Thurmond and Ilicks and Martin Tally, and by them accepted for $1125. The plaintiff alleges that Thurmond and Hicks, joint accepters with Tally, paid on the second February, 1871, one-half the amount of the bill, principal and interest then due, and that he released them from further liability. He claims from the defendants in solido the remainder due.
The defendant, Tally, denies any indebtedness to the plaintiff; avers that he accepted the bill for the accommodation of the drawer, a fact well known to him, and that his acceptance and indorsement were subsequent to that of Thurmond and Hicks. He alleges that he was but the security of Flournoy and Thurmond and Hicks, and can not be held liable until the plaintiff shall have exhausted his legal remedies against the plaintiff and the accepters Thurmond and Hicks.
The other defendant, Duncan, answered, denying indebtedness to the plaintiff.
*641Judgment was rendered in favor of the defendants and against the plaintiff, and he appeals.
The case must he determined by the rules of the law merchant. Under tlfese it is clear the defense is without force. Tally and Thurmond are jointly bound as between themselves, but each bound to the holder of the bill for the full amount. Duncan, the indorser, was released by failure to serve legal notice upon him of the protest of the bill. '■
It is therefore ordered, adjudged and decreed, that the judgment of ¿he lower court be annulled and reversed. It is further ordered that the plaintiff recover from the defendant, Martin Tally, five hundred and sixty-two dollars and fifty cents, with eight per cent, interest thereon, from the twentieth of Deoember, 1870, until paid, with all costs of suit.
Rehearing refused.